                                                                                 FIL/2E0D
                                                                                        21
                                                                                                           TL
 1
                                                                                      1/6
                                                                              . BR                  UTON
                           UNITED STATES DISTRICT COURT          THOMA.SDG  ISTRICT COU
                                                                                        RT
 2                                                          C LE R K , U .S
                    NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
 3
     UNITED STATES,
 4
                    Plaintiff,
 5
     vs.                                                  Case No.: 13-cr-844
 6
     HOWARD LEVENTHAL,
 7
                                                          JUDGE ANDREA R. WOOD
 8
                    Defendant

 9

10
           DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S MOTION TO
          RECONSIDER FOR FAILURE TO STATE A CAUSE OF ACTION, FOR
11                 RULE 11 SANCTIONS AND OTHER RELIEF
12

13
               NOW COMES DEFENDANT Howard Leventhal, a non-attorney acting pro se hereby
14

15
     respectfully submitting this Motion to Dismiss Plaintiff’s Motion to Reconsider for Failure to

16   State a Cause of Action under Rule 12(b)(6), and to sanction attorneys for the Government for

17   frivolous, false and misleading statements to the court as provided under Rule 11 and other
18
     relief. In support of this filing, Leventhal states as follows:
19

20

21
                                                  PREFACE

22   1.      On December 3, 2020 this court kindly and mercifully discharged Defendant Howard

23   Leventhal in this matter, thereby terminating Supervised Release under 18 U.S.C. § 3583(e)(1).
24
     In so doing the court also terminated the United States’ Department of Justice (“DOJ”) criminal
25
     jurisdiction over the Defendant in this matter; with finality and prejudice based upon Plaintiff’s
26

27
     unreserved, unqualified, written and signed statement (Response, Dkt#39) of no objections to

28   such discharge. Nothing whatsoever has changed since December 3, 2020 related in the slightest
     JUDGE ANDREA R. WOOD - 1
 1   way to the 3553(a) analysis required of the court to adjudicate such a discharge order. The
 2
     Government’s instant Motion to Reconsider (“MTR”) cannot survive the Rule 12(b)(6) test for
 3
     its failure to state a cause of action upon which the requested relief may be granted. Additionally,
 4
     the MTR is sanctionable under Rule 11 for false and misleading statements to the court, because
 5

 6   it was filed to harass and intimidate the Defendant and for no other actual motive. This instant

 7   government motion is only the most recent in the long history of abusive acts by the Government
 8
     to this defendant’s extreme detriment and nothing about this sort of tactic is new or surprising.
 9
     2.     Because there are no specific provisions in the Federal Rules of Criminal Procedure for
10
     Motions to Reconsider, this instant MTR must be adjudicated under the Federal Rules of Civil
11

12   Procedure (“FRCP”). None of the Rules of Criminal Procedure authorizes a generic motion to

13   reconsider; the criminal rules lack a counterpart to the motions authorized by Fed.R.Civ.P. 50(b),
14
     52(b), or 59, though they do authorize some post-trial motions, such as a motion for acquittal,
15
     Fed.R.Crim.P. 29, that have features in common with motions under the civil rules. See also
16
     Fed.R.App.P. 4(b)(3) (providing that a timely, and authorized, post-trial motion in a criminal
17

18   case defers the time for appeal until the motion has been resolved). But the proposition that "the

19   criminal rules do not mention motions to reconsider" differs from the proposition that "all
20
     motions to reconsider are ineffectual." Motions may exist as a matter of general practice. And
21
     that's what the Supreme Court has held. The Justices have concluded that motions to reconsider
22
     in criminal prosecutions are proper and will be treated just like motions in civil suits. U.S. v.
23

24   Rollins, 607 F.3d 500, 502 (7th Cir. 2010). The Fed R. Civ P. applies to the instant motion by the

25   Government, Dkt 46.
26
     3.     United States v. Healy, 376 U.S. 75, 84 S.Ct. 553, 11 L.Ed.2d 527 (1964), holds that
27
     motions to reconsider (in district courts) and petitions for rehearing (in courts of appeals) are
28
     JUDGE ANDREA R. WOOD - 2
 1   ordinary elements of federal practice that exist in criminal prosecutions despite their omission
 2
     from the Rules of Criminal Procedure. U.S. v. Rollins, 607 F.3d 500, 502 (7th Cir. 2010).
 3
     4.     In Keene Corp. v. International Fidelity Insurance Co., 561 F. Supp. 656 (N.D.Ill. 1976),
 4
     aff'd, 736 F.2d 388 (7th Cir. 1984), the court gave a helpful summary of the law governing
 5

 6   motions to reconsider: Motions for reconsideration serve a limited function; to correct manifest

 7   errors of law or fact or to present newly discovered evidence. Such motions cannot in any case
 8
     be employed as a vehicle to introduce new evidence that could have been adduced during
 9
     pendency of the (proceeding). Rothwell Cotton Co. v. Rosenthal Co., 827 F.2d 246, 251 (7th Cir.
10
     1987). Not a single item of “new evidence” incorporated into the MTR and relevant in any way
11

12   to germane issues was in any way obscured from the Plaintiff. Rather, every single relevant item

13   about which the Plaintiff claims lack of awareness, was easily accessible to the Plaintiff’s
14
     attorneys in the ordinary course of daily business. Dereliction of duty by the Assistant US
15
     Attorney (see Exhibit A attached), an individual with a decade-spanning history of dereliction of
16
     duty, substance abuse, witness tampering and misconduct is the one and only explanation for
17

18   such lack of awareness, if any actually existed, assuming arguendo that anything at all is true

19   about the Plaintiff’s pending application. While the undersigned is as much an advocate of
20
     second chances – for AUSAs or anyone else - as anyone might ever be, Leventhal is not so
21
     charitable as to allow this AUSA to further perpetuate the endless, panoply abuses by the
22
     Government in this matter.
23

24

25         UNDER RULE 12(b)(6) MOTION TO RECONSIDER MUST BE DISMISSED
26
     5.     Rule 12(b)(6) of the Federal Rules of Civil Procedure provides that a defense of "failure
27
     to state a claim upon which relief can be granted" may be raised by motion in response to a
28
     JUDGE ANDREA R. WOOD - 3
 1   pleading. Fed.R.Civ.P. 12(b)(6). In considering a motion to dismiss under Rule 12(b)(6), a court
 2
     must take all well pleaded facts in the complaint as true and view them in the light most
 3
     favorable to the plaintiff. See Jenkins v. McKeithen, 395 U.S. 411, 421, 89 S.Ct. 1843, 1849, 23
 4
     L.Ed.2d 404 (1969). The court must only consider those facts alleged in the complaint in
 5

 6   considering such a motion. See ALA, Inc. v. CCAIR, Inc., 29 F.3d 855, 859 (3d Cir. 1994). A

 7   complaint should be dismissed if "it is clear that no relief could be granted under any set of facts
 8
     that could be proved consistent with the allegations." Hishon v. King Spalding, 467 U.S. 69, 73,
 9
     104 S.Ct. 2229, 2232, 81 L.Ed.2d 59 (1984). Turton v. Sharp Steel Rule Die, Inc., CIVIL
10
     ACTION No. 01-2017, at *1 (E.D. Pa. July 19, 2001).
11

12   6.     Courts must perform an analysis of 3553(a) factors when considering whether to grant

13   early termination of supervised release. 18 U.S.C. § 3583(e)(1), which authorizes termination of
14
     a term of supervised release "at any time after the expiration of one year of supervised release,"
15
     so long as certain factors set out in § 3553(a) are considered and the release "is warranted by the
16
     conduct of the defendant [on supervision] and the interest of justice." 18 U.S.C. § 3583(e)(1).
17

18   The parties and the Probation Office do not dispute that this Court had the discretion to modify

19   the defendant's term of supervised release when it did so on December 3, 2020. See United
20
     States v. Harris, 258 F. Supp. 3d 137, 142-43 (D.D.C. 2017) (Howell, C.J.) (discussing this issue
21
     and concluding that the "weight of authority confirms that § 3583(e)(1) authorizes termination of
22
     [a] statutorily mandated term of supervised release"); see also United States v. King, No. 03-cr-
23

24   249 (BAH), 2019 WL 415818, at *4 (D.D.C. Feb. 1, 2019) (same); United States v. Wesley, 311

25   F. Supp. 3d 77, 79 n.1 (D.D.C. 2018) (Kollar-Kotelly, J.) (same). United States v. Mauldin,
26
     Criminal Action No. 18-371 (BAH), at *3 (D.D.C. June 1, 2020).
27

28
     JUDGE ANDREA R. WOOD - 4
 1   7.      In the entire 17 pages of the Government’s pending Motion to Reconsider (Dkt 46) there
 2
     is not a single word directly equating any newly raised issue enumerated under 3553(a) factors.
 3
     The closest the Government gets to articulating anything remotely germane to 3553(a) factors
 4
     are:
 5

 6          a. ALLEGED RELEASE EVALUATION. Pages 4 and 5 of the Motion quotes undated

 7             statements allegedly made by a Salvation Army RRC staff member. No such text has
 8
               ever been shown to Leventhal prior to its inclusion in the instant Motion to Reconsider,
 9
               now 18 months after Leventhal’s release from the RRC. Even if every word of these
10
               assertions is true, they do not bear directly upon any 3553(a) factor and therefore are
11

12             irrelevant, inadmissible and not germane to whether or not the discharge order should

13             have been entered. The social worker who allegedly wrote the alleged assessment, Ms.
14
               Karen Kinte, is herself subject of a long, never-ending list of RRC resident complaints
15
               and had on her desk (while Leventhal was her client) a basket plainly in view full of
16
               mood-altering prescription medications. It would be a completely unrealistic
17

18             expectation of Leventhal to demand that he only be allowed to re-enter the community

19             and be freed of Probation control, in the servile mode demanded by these people after
20
               purposefully living for nearly half a century at the opposite end of the spectrum,
21
               employing hundreds of people and conducting international business for decades.
22
               Demanding such an outcome would be outside the purposes of sentencing, outside the
23

24             3553(a) analysis scope and irrelevant.

25          b. ALLEGED VIOLATION OF NO-CONTACT ORDERS. As is widely known and
26
               understood, a prosecutor can indict a ham sandwich. Leventhal has not been found
27
               guilty of any crime in Wisconsin or anywhere else except in this case, ever once in his
28
     JUDGE ANDREA R. WOOD - 5
 1           life (except traffic). Moreover, the referenced orders are a product of acts of bribery of
 2
             public officials in Wisconsin by Leventhal’s ex-wife, a Republican party official,
 3
             officer and campaign funds director - a truth which has been admitted by the
 4
             Government for lack of denial.
 5

 6        c. These allegations do not tie directly to any 3553(a) factor even if true and valid; and

 7           therefore are not germane to the court’s determinations related to its discharge order. It
 8
             should be further noted that the court, Probation and the attorney for the Government
 9
             were made fully aware of the ungrounded Wisconsin allegations prior to the July 30,
10
             2020 hearing in this matter and wisely chose to ignore them.
11

12   8.    Here the Government seeks to relitigate the same closed issues again because it does not

13   like what happened after discharge. Leventhal does not like what has happened after discharge
14
     either. However a true recounting of events subsequent to the discharge order does not provide
15
     any cause of action upon which the relief requested in the MTR may be granted. If the
16
     Government thinks Leventhal broke any federal laws after discharge it should produce evidence
17

18   of same, indict Leventhal and try him for a crime. However Leventhal has broken no laws. All

19   he has done is exercise his constitutional rights (now that oppression of such rights by the
20
     Government has finally come to an end) and exhibited extreme sadness at the wanton
21
     destruction by the Government of his relationship with his daughter – as any normal parent
22
     would. There is nothing to indict Leventhal about and no genuine cause of action expressed
23

24   here. Nothing about the allegations of the Government’s Motion to Reconsider are genuine

25   causes of action as to 3553(a) factors and therefore provide no authentic legal grounds upon
26
     which the relief the Plaintiff seeks may be granted. The Motion to Reconsider should be
27
     dismissed for at least this cause alone.
28
     JUDGE ANDREA R. WOOD - 6
 1                 CAUSES TO DISMISS AND SANCTION UNDER RULE 11
 2
     9.    The attorney for the Government declares on page 11 of its Motion to Reconsider: “Nor
 3
     were they aware that Leventhal’s daughter too had been forced to seek an order of protection
 4
     against him on June 21, 2019,” an outright lie by Mr. Hogan. Leventhal has filed records and
 5

 6   copies of the bribe-lubricated Wisconsin proceedings with this court, with this AUSA and with

 7   Probation many times, over and over again. Copies of and references to all the Wisconsin orders
 8
     are in both of Leventhal’s motions for early termination. If Mr. Hogan was unaware as he
 9
     claims, he might consider drinking more coffee while working so he stays awake long enough
10
     to read documents put before him. Lawyers, even holy and exalted men like Hogan sporting
11

12   Assistant US Attorney business cards, are not immune from prosecution for making false

13   statements in federal proceedings under 18 U.S.C. § 1001. At the very least Mr. Hogan should
14
     be sanctioned under Rule 11 for not staying awake long enough to read anything at all in this
15
     matter before claiming “no knowledge” of the things he did not bother to read though placed
16
     directly in front of him. Motions to reconsider are not made available to litigants who did not
17

18   bother to do their duties and want a second chance after arising from slumber.

19   10.   Hogan goes on: “However, the government representatives have only become aware of
20
     these matters in the aftermath of the December 3 order,” on page 11, also false. What has
21
     actually taken place here is that John Lausch the United States Attorney in this district was
22
     made abruptly aware of the Government’s misconduct and Hogan’s dereliction of duty in this
23

24   matter and has jumped all over his employee Mr. Hogan to cobble together a filing designed to

25   harass and intimidate Leventhal away from raising the misconduct issues further. Lausch was
26
     sent mail at his home to stimulate such awareness in an abrupt but perfectly proper way.
27

28
     JUDGE ANDREA R. WOOD - 7
 1   11.   Motions to reconsider were not designed to provide government attorneys with weapons
 2
     for beating senior citizens over the head and frightening them into backing down from rightful
 3
     claims, as is attempted here by the Government; “… motions for reconsideration are not
 4
     "vehicle[s] for . . . taking a second bite at the apple," Analytical Surveys, Inc. v. Tonga Partners,
 5

 6   L.P., 684 F.3d 36, 52 (2d Cir.), as amended (2d Cir. 2012)” Reyes v. Phx. Beverages, Inc., 13-

 7   CV-5588 (PKC) (VMS), at *2 (E.D.N.Y. Oct. 13, 2016).
 8
     12.   The US Attorney communicated unmistakably in its MTR (Doc. No. 46) that it did not
 9
     bother to review the record or the judgment in this matter, before submitting the unequivocal,
10
     unqualified, signed statement of no objection to early termination of supervised release it
11

12   submitted (Response, Doc No. 39). FRCP Rule 11 requires that filings like Dkt 39 must be

13   signed by the filing attorney or pro se party indicating the filer conducted some reasonable
14
     amount of due diligence. Based upon the Government’s Motion to Reconsider, the attorneys in
15
     this district who made filings in this matter during 2020 did not bother even to read the
16
     Judgment of Conviction, let alone perform any due diligence deeper whatsoever. If the court is
17

18   to even spend its time considering the instant motion to reconsider then the filers of Dkt 39 must

19   be sanctioned for submitting a filing without conducting due diligence, as they have admitted.
20
     In other words, the Government admits that it performed either zero or insufficient due
21
     diligence and now wants a second bite of the apple because it was sleeping – a frivolous,
22
     uncompelling motive for granting a motion to reconsider.
23

24   13.   The Government cites not a single precedential case or existing law in which any court

25   has ever rescinded an order for early termination of supervision. Rule 11 requires filers
26
     (especially sophisticated filers like government lawyers) to allege some existing applicable law
27

28
     JUDGE ANDREA R. WOOD - 8
 1   or a good faith argument for the extension, modification, or reversal of existing law in filing
 2
     pleadings, see Knipe v. Skinner, 19 F.3d 72, 74 (2d Cir. 1994). It (the Gov’t) here and now
 3
     requests a draconian, unprecedented order of this court for no reasons other than it (the Gov’t)
 4
     was sleeping up until this point and that the US Attorney received a copy of a perfectly proper
 5

 6   legal pleading at his home. Exhaustive searches by the undersigned of Lexis, Thomson and

 7   Casetext under the search terms “rescind order for early termination of supervised release” and
 8
     several variations of same, produces not a single federal case where such an order has ever been
 9
     granted.
10
     14.   The Government here alleges no clerical error. They made no scrivner’s “mistake,” or
11

12   “inadvertence,” they just did not bother to read the record. Leventhal made numerous

13   references before and during the July 30, 2020 early termination proceedings before this court
14
     that he strongly believed he has abundant causes for civil litigation, to which the court replied
15
     (paraphrasing from memory): “Mr. Leventhal, if you think you have cause for civil litigation,
16
     have at it.” Moreover, AUSA Hogan opened the July 30, 2020 proceeding in this matter by
17

18   complaining to the court that Leventhal attempted to avoid the litigation steps he (Leventhal)

19   has now taken, by requesting a pre-litigation settlement conference with Hogan. Mr. Hogan
20
     then suggested without having any medical training whatsoever that Leventhal was
21
     (paraphrasing) mentally unstable for making such a suggestion. Perhaps if Mr. Hogan had spent
22
     less time pretending to be a psychiatrist, he could have apportioned a few hours of his infinitely
23

24   valuable time and headed off the litigation which has now been undertaken. Surely, Leventhal

25   was ripe for such a diversion at that moment.
26
     15.   The US Attorney has 24/7/365 free and unfettered access to the court’s PACER system
27
     without cost. During every one of the roughly 260,000 minutes between the first point in Spring
28
     JUDGE ANDREA R. WOOD - 9
 1   2020 that the gov’t became aware of Leventhal’s wish for early termination and this court’s
 2
     grant of early termination on December 3, 2020, the US Attorney could have accessed PACER
 3
     and with a few keystrokes, looked-into the record of this matter but did not - for no fault of the
 4
     undersigned. Yet the AUSA seeks here to transfer its responsibility for dereliction of duty to
 5

 6   Leventhal, because it will look better to his boss.

 7   16.   “A motion to reconsider is "an improper vehicle to introduce evidence previously
 8
     available or to tender new legal theories." Bally Export Corp. v. Balicar, Ltd., 804 F.2d 398, 404
 9
     (7th Cir. 1986).” Dunklin v. Homes, CAUSE No. 07-CV-128-WDS, at *2 (S.D. Ill. May 5,
10
     2009). The “evidence” introduced with the Government’s instant pending application was
11

12   previously available. The Government advanced no oppositional legal theories whatsoever in its

13   unequivocal Response (Dkt 39) which contained no objections of any kind and invited the court
14
     to issue the unopposed relief it issued. To the extent that the Government wishes to allege that
15
     any of Leventhal’s acts after this court’s order of Dec 3, 2020 amount to a federal crime, they
16
     should do so. Except petitioning the Government for redress of grievances and sending notices
17

18   of filing to the current places of business of attorneys is not now nor has it ever been a crime.

19   17.   Every submission of “evidence” regarding anything which took place after the court’s
20
     discharge order is inadmissible, irrelevant and must be stricken or disregarded. Federal Rule of
21
     Evidence 401 defines relevant evidence as: [E]vidence having any tendency to make the
22
     existence of any fact that is of consequence to the determination of the action more probable or
23

24   less probable than it would be without the evidence. Heyne v. Caruso, 69 F.3d 1475, 1479 (9th

25   Cir. 1995). Unless the Government proves that Leventhal deliberately concealed facts prior to
26
     this court’s Dec 3, 2020 dismissal (which the Gov’t has not alleged and Leventhal expressly
27
     denies), there is nothing whatsoever relevant or germane to compel the court’s reconsideration
28
     JUDGE ANDREA R. WOOD - 10
 1   of its Dec 3, 2020 order about events which took place after December 3, 2020. All such
 2
     submissions must be stricken.
 3
     18.   (Motions to consider are) effective yet quite circumscribed methods of "correct[ing]
 4
     manifest errors of law or fact or to present newly discovered evidence." Rothwell Cotton Co. v.
 5

 6   Rosenthal Co.,827 F.2d 246, 251 (7th Cir. 1987) (quoting Keene Corp. v. International Fidelity

 7   Ins. Co.,561 F. Supp. 656, 665-66 (N.D.Ill. 1982), aff'd,736 F.2d 388 (7th Cir. 1984)), amended
 8
     on other grounds,835 F.2d 710 (7th Cir. 1987). There has been no manifest error of law or fact.
 9
     Leventhal’s motion for early termination was unopposed and no fraud or deliberate withholding
10
     by Leventhal has been alleged either. Case closed. Leventhal has no obligation to pry open the
11

12   government attorney’s eyes and force him to read the record.

13   19.   Motions to reconsider are extraordinary in nature and, because they run contrary to
14
     notions of finality and repose, should be discouraged. See United States v. All Assets Equip. of
15
     West Side Bldg. Corp.,843 F. Supp. 377, 384-85 (N.D.Ill. 1994) ("Motions for reconsideration
16
     are not a matter of routine practice in this jurisdiction."). This disfavored status is due largely to
17

18   the fact that reconsideration of past rulings competes with an equally important, and equally

19   discretionary principle known as the "law of the case" doctrine. Simply put, this doctrine
20
     "merely expresses the practice of courts generally to refuse to reopen what has been decided,
21
     not a limit to their power." Messinger v. Anderson, 225 U.S. 436, 444, 32 S.Ct. 739, 740, 56
22
     L.Ed. 1152 (1912) (Holmes, J.). Some formulations of this doctrine express a quite limited set
23

24   of circumstances in which a court can review prior decisions. E.g., Barrington Press, Inc. v.

25   Morey, 816 F.2d 341, 343 n. 2 (7th Cir.) ("The law of the case doctrine precludes
26
     reconsideration of a matter already decided `unless one of three exceptional circumstances
27
     exists: the evidence in a subsequent trial was substantially different; controlling authority has
28
     JUDGE ANDREA R. WOOD - 11
 1   since made a contrary decision of law applicable to such issues; or the decision was clearly
 2
     erroneous and would work a substantial injustice.'"), cert. denied sub. nom Morey v. Barrington
 3
     Press, Inc., 484 U.S. 906, 108 S.Ct. 249, 98 L.Ed.2d 207 (1987). There was no judicial error
 4
     made here; the court proceeded exactly as the law provides and Leventhal made no effort to
 5

 6   conceal any prior fact nor even the alleged facts newly raised now by the Government.

 7   20.    The “law of the case” in this instance, is the court’s required 3553(a) analysis as to facts
 8
     and conditions which existed on or before December 3, 2020. The Plaintiff has not presented a
 9
     single item or fact allegation germane to this analysis or relevant to the issues before the court
10
     on December 3, 2020.
11

12

13                                  NO NEW CRIME IS ALLEGED
14
     21.    One might rationally argue, that if Leventhal had for example, gone out and robbed a
15
     bank the week after discharge, committed an assault, executed a Ponzi scheme or burned a
16
     building down, that fairness and public interest required reconsideration of this court’s discharge
17

18   order. But no such thing happened or is even alleged. Leventhal has not violated the in-force

19   Wisconsin no-contact orders or any other law since this court’s Dec 3, 2020 order.
20
     22.    As to Malgorzata Kubiak’s attempt to convince Leventhal’s daughter to contact him, this
21
     was done out of Ms. Kubiak’s concern about the relentless, debilitating, crippling emotional pain
22
     upon Leventhal inflicted by the Government itself for no rightful or proper cause, arising from
23

24   the Government’s deliberate destruction of Leventhal’s relationship with his daughter Amelia.

25   Ms. Kubiak is Amelia’s ex-stepmother and has as much right to contact Amelia out of love and
26
     concern for father and daughter as anybody else. Demonizing this contact simply exemplifies
27
     the demented, perverse attempts here by the Government to conceal its own egregious
28
     JUDGE ANDREA R. WOOD - 12
 1   misconduct, by generating smokescreen after smokescreen over what is otherwise restorative
 2
     behavior attempted to repair horrendous and undue injuries. “Shameful” would be the right
 3
     choice of words to describe this sort of distortion and demonization, in the event there was even
 4
     an ounce of shame in the minds of any of these people. Instead they proceed for self-righteous
 5

 6   rear-end covering and no other real purpose.

 7   23.    Leventhal, while barely ever leaving his home after this court’s Dec 3, 2020 order, filed
 8
     one lawsuit in one state court and three motions in this case, the particulars of which have not
 9
     been denied by any party at this point. “Fusillade,” the term used by the attorney for the
10
     government to describe Leventhal’s filings is a completely outlandish characterization and even
11

12   if valid, does not rise to any cause to grant the Government’s pending application.

13   24.    Under the First Amendment “Congress shall make no law . . . abridging . . . the right of
14
     the people . . . to petition the Government for a redress of grievances.” Stern v. United States
15
     Gypsum, Inc., 547 F.2d 1329, 1342 (7th Cir. 1977). Perhaps if these same parties opposing
16
     Leventhal’s current actions had not resolutely stood in the way of every fully rightful attempt by
17

18   Leventhal to reestablish contact with his daughter through many, many attempts over the past

19   five years, these present actions to petition for redress would be unnecessary or overshadowed by
20
     the joy Leventhal would experience if allowed a few hours with his daughter. It is not a crime to
21
     attempt to resurrect a parent/child relationship. State court records are bursting at the seams with
22
     punitive rulings against fathers who act to avoid their parental responsibilities. What is that
23

24   about? Nothing except generating legal fees apparently, as the Wisconsin court has absolutely

25   proven in Leventhal’s case.
26
     25.    No new crime is alleged in the MTR and there is no compelling judicial interest in
27
     reversing the court’s discharge. If future presiding judge(s) in any of the complained-of matters
28
     JUDGE ANDREA R. WOOD - 13
 1   are convinced that Leventhal is abusing his right to petition, they are free to exercise sanction
 2
     power. This court is being recruited here to act as the business end of a baseball bat for these
 3
     bullies and the court must not stand for it.
 4
     26.    Moreover, the government’s statement: “… the government was unaware of Leventhal’s
 5

 6   lengthy pattern of abusive and harassing litigation when it responded to his early termination

 7   motion” (motion, page 8) is preposterous and false. Government lawyers cannot, when talking
 8
     out of one side of their mouths represent themselves all inclusively as “the Government,” and
 9
     then when it suits their purposes claim to be some tiny, isolated backwater of the Government.
10
     “The Government” is an all-inclusive term and given the certain truth that “The Government’s”
11

12   self-owned and operated PACER system is a perfect repository of all the information which “The

13   Government” claims it was unaware – this claim is patently false in its face.
14
     27.    “The Government” as a body politic was abundantly aware of the entire history in this
15
     matter. That one of its soon-to-retire employees was not awake enough or diligent enough to
16
     make himself aware also, speaks to this employees’ own failings, not Leventhal’s. If it is true
17

18   that Mr. Hogan was unaware, he admits then to gross dereliction of duty and should be

19   sanctioned for that as well.
20

21
                              MOTION IS UNTIMELY AND A NULLITY
22
     28.    The current COVID 19 exceptional pandemic circumstances and standing adaptive orders
23

24   provide certain advantages to litigants simultaneously with all its disadvantages. One of these

25   advantages is the ability for every party to have access to the court’s electronic filing system 24
26
     hours per day, 7 days per week, 365 days per year. Weekends and holidays are moot and no
27
     longer form barriers to filing times of any rightful filer in any meaningful way. The allowances
28
     JUDGE ANDREA R. WOOD - 14
 1   in filing deadlines for weekends and holidays are moot and no longer applicable and will remain
 2
     inapplicable until court procedures return to normal.
 3
     29.    The Government’s deadline to file its instant motion was December 3, 2020 plus 30 days,
 4
     or January 2, 2021. The filing was made two days late on January 4, 2021. “Timely notice of
 5

 6   appeal is mandatory and jurisdictional, meaning that "if an appellant does not file his notice of

 7   appeal on time, we cannot hear his appeal." Varhol v. National R.R. Passenger Corp., 909 F.2d
 8
     1557, 1561 (7th Cir. 1990) (en banc).” Hope v. U.S., 43 F.3d 1140, 1142 (7th Cir. 1994). The
 9
     Government’s filing of its Motion to Reconsider is untimely. It neither requested nor received
10
     leave of the court to file after the deadline. The filing is a nullity and should be dismissed.
11

12

13               THE GOVERNMENT’S ULTERIOR MOTIVES AND BAD FAITH
14
     30.    “An ulterior motive must be to benefit “some unrelated interest” ” In re Bataa/Kierland
15
     LLC, 476 B.R. 558, 565-66 (Bankr. D. Ariz. 2012). The Government’s instant motion admits its
16
     own bad faith and ulterior motives on its face. The MTR has nothing whatsoever to do with
17

18   anything this court considered in its December 3, 2020 findings. The MTR is motivated by the

19   unrelated interest which “the Government” (actually, a group of employees of the gov’t) has in
20
     shielding its employees and colleagues from fully deserved civil and criminal liability which
21
     they themselves have generated for themselves through their rampant, wanton misconduct as has
22
     taken place to Leventhal’s extreme and undeserved detriment since the beginning of this matter.
23

24   31.    What “the Government” should actually be doing rather than filing its frivolous MTR, is

25   investigating Leventhal’s allegations instead of trying, without any medical training whatsoever,
26
     to paint Leventhal as “nuts.” See for example, the Exhibit B email message to AUSA Hogan,
27

28
     JUDGE ANDREA R. WOOD - 15
 1   ignored. Instead, Mr. Hogan forwards the ongoing obstruction of justice conspiracy alleged by
 2
     Leventhal by filing the instant MTR.
 3
     32.       Federal Rule of Civil Procedure 11 provides that every pleading must be signed by at
 4
     least one attorney of record and further states that, in "presenting to the court a pleading . . . an
 5

 6   attorney . . . certifies that[,] to the best of the person's knowledge, information, and belief,

 7   formed after an inquiry reasonable under the circumstances: (1) it is not being presented for any
 8
     improper purposes . . .; (2) the claims . . . are warranted by existing law or by a nonfrivolous
 9
     argument for extending, modifying, or reversing existing law or for establishing new law; (3) the
10
     factual contentions have evidentiary support . . .; and (4) the denials of factual contentions are
11

12   warranted on the evidence or, if specifically so identified, are reasonably based on belief or a

13   lack of information." Fed.R.Civ.P. 11(a), (b). The rule further provides that a party filing a
14
     motion for sanctions must do so separately from any other motion and must describe the specific
15
     conduct that it alleges violates Rule 11(b). Id. at (c)(2). "If, after notice and a reasonable
16
     opportunity to respond, the court determines that Rule 11(b) has been violated, the court may
17

18   impose an appropriate sanction on any attorney, law firm, or party that violated the rule[.]" Id. at

19   (c)(1).
20
     33.       The Seventh Circuit has observed that courts "may impose Rule 11 sanctions for
21
     arguments `that are frivolous, legally unreasonable, without factual foundation, or asserted for an
22
     improper purpose.'" Indep. Lift Truck Builders Union v. NACCO Materials Handling Grp., Inc.,
23

24   202 F.3d 965, 968-69 (7th Cir. 2000) (quoting Fries v. Helsper, 146 F.3d 452, 458 (7th Cir.

25   1998)). The Supreme Court has instructed that Rule 11 "requires a court to consider issues rooted
26
     in factual determinations" and has explained, as an example, that, "to determine whether an
27
     attorney's prefiling inquiry was reasonable, a court must consider all the circumstances of a
28
     JUDGE ANDREA R. WOOD - 16
 1   case." Cooter Gell v. Hartmarx Corp., 496 U.S. 384, 401 (1990). Axiom Insurance Managers
 2
     Agency v. Indemnity Ins. Corp., No. 11 C 2051, at *5-6 (N.D. Ill. Sep. 1, 2011).
 3
     34.    As it comes to the Government’s response (Dkt No. 39) prior to this court’s issuance of
 4
     its discharge order in this matter, the Government has already admitted that its attorney made no
 5

 6   reasonable prefiling inquiry. Yet it seeks here to be rewarded for this dereliction and be issued

 7   yet a new tool by this court (re-inserting Leventhal into Government control) with which to beat
 8
     Leventhal over the head for having the temerity to complain about being ground into dust
 9
     wrongly. The government admits that there is no actual cause for filing its MTR except to
10
     suppress Leventhal’s access to courts, right to redress of grievances and God-given right to spare
11

12   no effort to reconnect with his daughter. The Government is further afraid that allowing

13   Leventhal to reconnect with his daughter will provide a pathway to proof of Leventhal’s
14
     misconduct allegations against its colleagues. None of this represents “good faith” causes for
15
     filing the MTR. The MTR is filed for resolutely improper purposes.
16
     35.    The Government’s Motion to Reconsider was filed to harass, delay, or needlessly
17

18   increase the cost of litigation, in violation of Rule 11(b)(1); the Motion's contentions were

19   unwarranted under existing law, in violation of Rule 11(b)(2); and the Motion contained factual
20
     allegations unsupported by evidence, in violation of Rule 11(b)(3). Zinner v. Olenych, Civil
21
     Action No. 2:14cv163, at *4-5 (E.D. Va. Jan. 22, 2016). Moreover the motion is designed to
22
     enlist this court in creating an on-demand weapon with which to harass and intimidate Leventhal
23

24   in the future where it comes to other unrelated matters and therefore is not a proper basis upon

25   which to grant the requested relief. In short, the Government requests that this court “sets up”
26
     Leventhal so that even the most minor alleged infraction in the future may be used by the
27
     Government to either threaten Leventhal with prison or actually imprison him, thereby further
28
     JUDGE ANDREA R. WOOD - 17
 1   denying his rights because allowing Leventhal to enjoy the benefit of his constitutional rights
 2
     will ultimately give rise to civil damages judgments and criminal judgments against colleagues
 3
     of the attorney for the government.
 4
     36.    Leventhal has applied to this court for a Special Prosecutor to investigate his allegations
 5

 6   of misconduct in this matter; allegations admitted by the Government through its absence of

 7   denial. It goes without saying that the Government does not want its colleagues, associates in
 8
     Probation or their employees to be found guilty of the allegations made by Leventhal. Among its
 9
     reasons for filing its instant motion, is to harass Leventhal into abandoning his application for a
10
     Special Prosecutor. For at least this reason alone the Government’s Motion to Reconsider must
11

12   be dismissed under Rule 11(b)(1).

13

14
     MOTION TO RECONSIDER SHOULD NOT BE GRANTED WHERE MOVANT SEEKS
15                 SOLELY TO RELITIGATE A DECIDED ISSUE

16   37.    Under Shrader v. CSX Transportation, Inc., 70 F.3d 255, 257 (2d Cir. 1995). “a motion
17
     to reconsider should not be granted where the moving party seeks solely to relitigate an issue
18
     already decided.”
19
     38.    There is one and only one objective by the Government in filing of its MTR: to relitigate
20

21   this court’s final December 3, 2020 order. As a practical matter the Government itself actually

22   decided the issue in Leventhal’s favor by filing its Dkt 39 Response which endorses and
23
     effectively requests entry of this court’s uncontested order to discharge.
24
     39.    There is no cause or authentic legal basis upon which to grant any relief requested in the
25
     Government’s Motion to Reconsider. The MTR must be dismissed.
26

27

28
     JUDGE ANDREA R. WOOD - 18
 1                                         RELIEF SOUGHT
 2
     40.    Mr. Leventhal, a senior citizen who checks and tests his own maintenance of cognitive
 3
     function every day, is loathe to suggest that AUSA Hogan, who is five years older than
 4
     Leventhal and has a lengthy history of substance abuse, disbarment and DOJ termination, should
 5

 6   be sanctioned for all of the sanctionable acts Hogan undertook in filing the instant MTR.

 7   However, these cavalierly undertaken improper acts have knowingly forwarded an abominably
 8
     destructive obstruction of justice conspiracy with Hogan’s knowledge, to the extreme detriment
 9
     of Howard Leventhal and his daughter. The undersigned leaves it to the Court’s sound judgment
10
     to decide whether or not to sanction Hogan.
11

12   41.    Regardless, the Government’s MTR provides no cause to grant the relief requested and is

13   filed solely to harass and intimidate Leventhal. For the above stated causes, the MTR must be
14
     dismissed.
15

16
                                             CONCLUSION
17

18   42.    Defendant Howard Leventhal could not possibly want less to ever enter a courtroom

19   again, ever speak to a lawyer again, ever write another legal pleading or do anything remotely
20
     related to these activities. However these proceedings have left him with undue, egregious,
21
     irreparable, intolerable physical and spiritual harm which must be somehow rectified. It will not
22
     be possible for Mr. Leventhal to function again in any normal way until and unless those
23

24   individuals who wrecked this undue harm upon him – fix the sacred and holy thing they have

25   broken in some most minimal way. Instead of lifting a finger to do so, they have filed a
26
     frivolous, preposterous, muscle-flexing, legally ungrounded motion: their instant motion to
27

28
     JUDGE ANDREA R. WOOD - 19
 1   reconsider, Dkt No. 46. If they instead spent just a tiny fraction of their energy and boundless
 2
     intellects trying to fix what they broke, none of this would be necessary.
 3

 4

 5

 6           NOW THEREFORE Defendant respectfully requests orders of this court:

 7   1. Striking every reference in the MTR to any and all allegation of facts and events alleged to
 8
        have taken place after December 3, 2020; and
 9
     2. Dismissing the MTR entirely; and
10
     3. Considering the question of whether Assistant U.S. Attorney William Hogan should be
11

12      sanctioned for the sanctionable conduct set forth above and herein.

13
                                Respectfully submitted,
14

15

16

17

18
                                _______________________________
19                              Howard Leventhal
                                Defendant pro se         Date: January 6, 2021
20

21

22

23

24

25

26

27

28
     JUDGE ANDREA R. WOOD - 20
 1

 2

 3




             EXHIBIT A
 4

 5

 6

 7

 8

 9

10

11
             Leventhal’s Initial Response to
12

13

14                       Government’s MTR
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JUDGE ANDREA R. WOOD - 21
                                                                                        Howard Leventhal
                                                                               1205 E Prairie Brook Dr D1
                                                                                        Palatine, IL 60074
                                                                                         ph 262-997-8570
                                                                               email: HLEV3@AOL.COM
January 4, 2021
                                                                      RE 13-cr-844, US v LEVENTHAL
Honorable Judge
                                                                PRELIMINARY RESPONSE TO GOV’T’S
Andrea R. Wood
                                                                               MOTION DOCKET#: 46
United States District Court
Via Email to Courtroom Deputy and to Temporary E-Filing email

Your Honor:
THE CERTAIN NEED FOR A SPECIAL PROSECUTOR
Missing entirely in the Gov’t’s motion to reinstate Supervised Release in my case, is a single word of
denial of any of the allegations I have made – twice – in this case about prosecutorial and other
misconduct in this matter. It is unsurprising that the Government sidesteps the allegations I have raised
about such misconduct; and instead attempts to enlist this court to further conceal such misconduct. They
resort to diagnosing my mental state without having qualifications to do so and while ignoring the legal
certainty that all of the allegations I have made in my various filings are admitted by them. There could be
no greater need for a special prosecutor - as I have requested - to deal with the issues I have raised, than
right now.
AUSA HOGAN’S HISTORY OF MISCONDUCT
It is also unsurprising that Mr. Hogan, the government’s attorney in this matter, could not care less about
allegations of misconduct. In fact misconduct for him is just part of the job. He was disbarred and fired by
the Department of Justice twenty years ago for incredible disconnection from the rule of law, not unlike
the misconduct committed to my extreme detriment in this matter, see Chicago Tribune article attached.
NO ATTEMPT WAS MADE TO CONCEAL THE RECORD
It is certain that the US Attorney’s office of the Northern District of Illinois has access via this court’s
PACER system, to the entire record of my case in both the Eastern District of New York and the Northern
District of Illinois. The government was on certain notice of my intent to seek early termination of
supervised release for six months prior to this court’s order of December 3, 2020. That Mr Hogan is lazy,
incompetent, relegated to minor matters by his superiors due to his own history of misconduct and did not
want to consume his valuable time to research the record is his fault - not mine. He and the US Attorney
filed an unqualified statement of “no objection” to early termination of my supervised release and applied
their signatures to it with full, complete, unfettered access to the record. Nothing about this merits
reconsideration and even if I had wanted to conceal the record, doing so is impossible.
“DOXING”
Mr Hogan is apparently confused about the definition of “doxing.” Doxing is publishing information in
open forums like Twitter for example. The individuals who I served are all working at home. They
certainly take no pause when publishing anybody else’s name and address in their public filings and to the
best of my knowledge, there is no law which prohibits filing notices of motion in the court’s public record
including the work address of those served, which in this case, is their home addresses, which I obtained
from commonly available public sources.
“UNHINGED”
While almost everything written in the government’s motion to reconsider is either irrelevant or meritless,
one part of it is most certainly true: I am “unhinged.” I am unhinged because I have not seen my beloved
daughter for five years now, by design of the very individuals whom the government now seeks to hand
over control of me again. Does this sound crazy or incredible? I agree, it is both. Except it is true and the
Gov’t has admitted it.
I am unhinged because I have been repeatedly told to just “take it and shut up.” I am unhinged because I
was physically tortured in prison by deliberate, malicious, negligent acts of these very same people;
torture which has injured me with lasting medical consequences, none of which were denied by the
Government either. What exactly is expected of me? To send these people thank-you notes and Christmas
cards? They expected me to lose my mind and after only partially succeeding, they petition you now to
make it worse.
I could go on and on regarding what exactly I am unhinged about, as I have in my civil RICO complaint
in state court; none of the allegations of which have been denied either. I am unhinged about raising these
issues over and over again over the last five years, being ignored and never provided with a moment of
opportunity to test any of the facts before a jury. I am unhinged because all these people who have gained
financially by inflicting this egregious harm upon me and my daughter, now apply to this court to assist
them to further obstruct justice and further deny my right to seek redress for their misconduct.
What am I not unhinged about? About being convicted of a crime and about owing restitution to the
victims. Just about the only thing written in my judgment of conviction not fabricated of whole cloth by
the Government, was the actual loss and the names of the victims. It should be noted that even though
some of the victims submitted damaging statements about me to the court during sentencing – I have
never either written a single unpleasant or unkind word about any of them, nor sought redress against any
of them, nor to I plan to do so. Why? Because for the most part, their submissions were true and did not
seek to deny my rights, eviscerate my parenthood and incinerate me unduly with fabrications, like the
Government did.
Neither I nor those people who enter federal court in the future should be forced to accept all of this
undue abuse and just “take it and shut up.” That’s why I am unhinged. It is not in my nature to just take it
and shut up, nor will it ever be in my nature or practice to simply walk away from my daughter in
furtherance of the for-profit obstruction of justice conspiracy which took place here.
ASSIGNED COUNSEL
Buried in one of my three recent motions is a request for assigned counsel. Rather than a federal defender,
I would appreciate it, if at all possible, to be assigned a CJA Panel lawyer who is not entirely dependent
upon the Government for his or her income. Please.
REQUEST FOR EX-PARTE CONFERENCE
I respectfully request that the court kindly allow me a thirty-minute ex-parte online conference with the
court, before the court call set for Friday at 11am if at all possible please. I propose to discuss an issue
that does not bear directly on matter material to the various applications before the court. Many thanks for
your kind consideration.
Respectfully,


Howard Leventhal
Two decades after scandal, prosecutor
testifies in defense of El Rukn case
By JASON MEISNER

                              CHICAGO TRIBUNE     |


DEC 09, 2016 AT 7:50 PM

William Hogan Jr.'s career as a federal prosecutor has long been linked to the
landmark El Rukn trials that ended in controversy two decades ago over
allegations that cooperating witnesses had used drugs in jail, stole sensitive
prosecution papers and had sex in government offices.


At the time a rising Justice Department star, Hogan was fired from his job
after the bombshell allegations surfaced. But he fought hard to clear his name,
and two years later was ordered reinstated to his post at the U.S. Attorney's
Office by an administrative judge who found no convincing evidence of
wrongdoing on Hogan's part.


Now, some 20 years later, Hogan took the witness stand in a federal
courtroom Friday to tell a jury about his stewardship of an El Rukn
prosecution that decimated the gang's leadership. Hogan's testimony came in
the trial over a lawsuit alleging former El Rukn general Nathson Fields was
framed by Chicago police in a notorious 1984 double murder.


Using a sometimes contentious tone, Hogan, 65, now in his 36th year as a
federal prosecutor in Chicago, denied he had any knowledge of the drug use or
sexual misbehavior by several cooperating witnesses. Either way, he said, "it
had nothing to do with the prosecutions." Hogan said the prosecution
documents that were found in a cell at the Metropolitan Correctional Center
had been inadvertently snatched up by cooperating witness Derrick Kees
during a visit to Hogan's office. The documents were recovered a short time
later and did not contain anything that would have affected the witnesses'
testimony, he said.


[story continues at: https://www.chicagotribune.com/news/breaking/ct-el-
rukn-trial-william-hogan-met-20161209-story.html ]
 1

 2

 3

 4




             EXHIBIT B
 5

 6

 7

 8

 9

10

11

12

13

14                Email message from Leventhal to Hogan
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JUDGE ANDREA R. WOOD - 22
01213430                                              56789
          !9"#$ 6967%
            &!9976 $6'6"%
       ()*+,-.!56789
          /0.,!1%ÿ3ÿ34%ÿ3434ÿ2##ÿ7
  5..0-6 ,7.8!56789 9"  9": 9  98;ÿ<2=4>?@
 ÿ:6 
 9 ÿÿ ÿAÿÿ6;;ÿ99ÿB6ÿ ÿBÿB ÿCÿBÿÿ%Cÿÿ 8 ÿÿ76 ÿÿ"Bÿ;ÿDEF
 8 Gÿ ÿ99ÿÿ"ÿBÿÿFÿH 6BÿI 9%ÿÿÿ6789 ÿ ÿÿ6"ÿ9 ÿA ÿ6ÿF8 6 ÿ
 B6ÿ99ÿ6776 %ÿJÿ6 9ÿKÿ ÿB6ÿ" ÿÿ99 6 
 ÿ:6 ÿ9"  9




 8117 9696717 91 1                                                         010
